Response to Arguments

Applicant's arguments filed 8/11/2022 have been fully considered but they are not persuasive.
Applicant’s arguments begin by stating that the combination of references fails to disclose use of two different pilot patterns as claimed and that the arrangement of pilot patterns, as claimed, is not a mere design choice.  Regarding, the use of two different pilot patterns, as noted in the Final Rejection mailed 6/14/2022, although Tong et al. alone does not disclose the use of two different pilot patterns having all the claimed respective pilots in the claimed positions, it is still believed that Tong et al. does suggest that different pilot patterns can be used.  
Specifically, Tong et al. teaches in paragraph 76 that a different pilot pattern can be used as long as the same pilot pattern is used for each of the at least one encoded pilot symbols unique to the transmitting antenna 37, and as a long as the pilot patterns for the encoded pilot symbols are offset from each other in the time direction of the OFDM frame.  Tong et al. then gives the example of using a regular diagonal lattice pattern, of which the diamond shaped lattice is a special case.  However, Tong et al. is not limited by this example.  The limitations on the use of the different pilot patterns taught by Tong et al. are “as long as the same pilot pattern is used for each of the at least one encoded pilot symbols unique to the transmitting antenna 37, and as a long as the pilot patterns for the encoded pilot symbols are offset from each other in the time direction of the OFDM frame”.  The claims of the present application do not provide limitations whereby both the claimed first pilot pattern and second pilot pattern are used simultaneously, but are instead directed towards selecting one of a set of pilot patterns to use.  Thus, as long as the same selected pilot signal is used for each of the symbols unique to a transmitting antenna and as long as the pilot patterns are offset from each other in the time direction, different pilot patterns can be used, as taught by Tong et al.  Therefore, it is believed that one of ordinary skill in the art would have been motivated, based on this suggested by Tong et al., to look elsewhere at potential pilot patterns that could be used.  It is the teachings of Garcia et al. that are used to render obvious the claimed structure of the pilots in the first and second pilot patterns, and it is still believed that Garcia et al. does render obvious these claim limitations.
Regarding Applicant’s arguments that the claimed pilot patterns are “not a mere design choice”, the Examiner did not intend to state that the pilot patterns are a design choice.  Rather Garcia et al. illustrates equivalents of both of the claimed pilot patterns in Figure 2 and teaches that variables may be used to determine the exact structure of the pilot patterns, as described in section II. ‘Pilot Distributions in 2-D Grids’.  The design choice discussed in the pervious rejections in relation to the teachings of Garcia et al. is based on a choice of which specific values to use for the variables when employing the pilot patterns taught by Garcia et al.  Thus, the rejection is not based on the pilot patterns themselves being a design choice, as argued, and is instead based on a design choice of which specific values to choose for the variables taught by Garcia et al.
Next, Applicant reiterates and expands on previous arguments regarding the preference of Garcia et al. for its hexagonal pilot geometry in comparison to its rectangular pilot geometry.  As pointed out by the Applicant’s arguments, Garcia et al. consistently teaches the hexagonal distribution of pilots being optimum in terms of sampling efficiency.  This is due to hexagonal pattern using fewer pilot positions in comparison to the rectangular pilot pattern.  For example, Figure 2 of Garcia et al. illustrates the hexagonal pattern using 12 pilot positions and the rectangular pattern using 15 pilot positions in the same time period.  However, while the hexagonal pattern is optimum in terms of sampling efficiency, this is not the only consideration made by Garcia et al.  In section VI ‘Conclusions’ Garcia et al. notes that pilot spacing in time and frequency domain must be chosen with a trade-off between density and performance.  Garcia et al. also notes that interpolation delay must be taken into account, since it can impede system interactivity; it shows up due to interpolation in time domain and it is determined by pilot spacing in this dimension.  One of ordinary skill in the art, when comparing the rectangular and hexagonal pilot patterns of Garcia et al., would be able to recognize that the rectangular pattern has a denser spacing in the time domain on each sub-carrier used to transmit pilots.  For example, as illustrated by Figure 2 of Garcia, the top sub-carrier of the rectangular pattern has a spacing of 2 empty positions between each pilot position in the time domain, while the top sub-carrier of the hexagonal pattern has a spacing of 5 empty positions between each pilot position in the time domain.  Therefore, the rectangular pattern has a shorter interpolation delay in the time domain than the hexagonal pattern.  Based on the teachings of these tradeoffs discussed by Garcia et al., one or ordinary skill in the art may be motivated to select the rectangular pattern for use instead of the hexagonal pattern in a situation where interpolation delay needs to be minimized.  Therefore, although Garcia et al. does teach it hexagonal pattern being optimal in terms of sampling efficiency, this is not the only characteristic that should be considered when selecting a pilot pattern.  Further, one of ordinary skill in the art would recognize other considerations beyond those explicitly taught by Garcia et al.  For example, one or ordinary skill in the art would recognize that transmitter and receiver complexity increases with the use of more sub-carriers in a pilot pattern.  Since the hexagonal pattern uses more sub-carriers than the rectangular pattern, the transmission and reception of pilots on the larger number of sub-carriers is more complex and uses more processing.  Therefore, based on both the considerations explicitly taught by Garcia et al., i.e. sampling efficiency, the tradeoff between density and performance, interpolation delay, etc., and the other considerations known to one of ordinary skill in the art, it would have been obvious that the hexagonal and rectangular patterns both have relative advantages and disadvantages and may be selected for use in different environments based on the determined importance of each of these considerations.
Additionally, Applicant argues that the variables N1 and N2 of Garcia et al. that define pilot spacing in the time domain and pilot spacing in the frequency domain for both pilot geometries.  Applicant concludes that at no point does Garcia et al. suggest or otherwise disclose using or comparing a rectangular pilot geometry having N1 and/or N2 pilot spacing parameters that are different than the N1 and/or N2 pilot spacing parameters of a hexagonal pattern.  While this is true in regards to the comparisons made between the rectangular and hexagonal pilot patterns illustrated in Figures 3, 4, and 5 of Garcia et al., one or ordinary skill in the art would not be limited to only using the same N1 and N2 for both rectangular and hexagonal pilot patterns.  While it makes sense to use the same variable when comparing the performance between rectangular and hexagonal patterns, one of ordinary skill in the art would recognize that variables used when selecting pilot patterns for actual use should not be limited in this way.  Instead, one of ordinary skill in the art would consider all possibilities of such variables independently for each of the rectangular and hexagonal patterns.
Next, Applicant’s arguments again discuss the trade-offs taught by Garcia et al.  As described above, it is still believed that the trade-offs taught by Garcia et al. would lead one of ordinary skill in the art to select rectangular patterns over hexagonal patterns in situations where the relative advantages of the rectangular patterns out-weigh the relative disadvantages.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason E Mattis whose telephone number is (571)272-3154. The examiner can normally be reached M-F 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-2723155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON E MATTIS/Primary Examiner, Art Unit 2461